

Exhibit 10.27
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into this 7 April 2015
between Coty Services UK Limited., a company incorporated in England and Wales
with the company number 325646 (the “Company” and Camillo Pane (“Executive”).
The Company is a direct or indirect subsidiary of Coty Inc., ("Coty Inc") which
has its head offices at 350 Fifth Avenue, New York, NY 10118.
RECITALS
A
The parties desire that Executive will become employed by the Company on 30 June
2015, or such earlier date as agreed by the parties.

B
The parties desire to set forth in this Agreement the terms of Executive’s
employment with the Company.

NOW, THEREFORE, the parties agree as follows:
1.
Employment

1.1
In General

The Company agrees to employ Executive on 30 June 2015, or such date as agreed
by the parties (the “Effective Date”), and Executive accepts such employment, on
the terms and conditions set forth in this Agreement. No period of employment
with another employer shall count towards Executive’s period of continuous
employment, which shall begin on the Effective Date.
2.
Duties

2.1
Chief Marketing Officer

2.1.1
Executive shall be the Company’s Chief Marketing Officer, reporting to the Chief
Executive Officer, and shall serve on the Company’s Executive Committee.
Executive shall perform all duties customarily associated with his office and
shall perform such additional duties consistent with his position as may be
assigned to him from time to time by the Chief Executive Officer.

2.1.2
Subject to Section 2.1.3, Executive shall devote his entire business time,
attention, and energies to the business of the Company during Executive’s
employment with the Company and shall use his best efforts to perform such
responsibilities faithfully and efficiently. Executive shall comply with the
Coty Code of Business Conduct, as in effect from time to time. Executive’s
working hours are 9am to 5pm Monday to Friday, including an unpaid hour for
lunch, plus such additional hours required for the proper performance of his
duties under the Employment. Executive agrees, in accordance with Regulation 5
of the Working Time Regulations 1998, that the provisions of Regulation 4(1) do
not apply to Executive, and that Executive shall give the Company three months’
notice in writing if he wishes Regulation 4(1) to apply to him.




--------------------------------------------------------------------------------



2.1.3
Nothing herein shall prohibit Executive from pursuing charitable activities that
are unrelated to the Company’s business as long as they do not violate Section
7, conflict with the interests of Coty, or interfere with the performance of his
duties pursuant to this Agreement.

2.2
Location

Executive’s position will be based at the Company’s principal office in
Wimbledon. Notwithstanding the foregoing, Executive will be required to travel
extensively within the normal course of his duties. Executive may also be
required to relocate in accordance with the Company's needs, such relocation
being subject to the terms of the Company’s International Transfer Policy.
3.
Compensation and Benefits

Executive’s compensation and benefits during his employment under this Agreement
shall be as follows:
3.1
Salary

The Company shall pay Executive base salary (“Salary”) at an annual rate of
£400,000 payable in equal monthly instalments in arrears. Executive’s Salary
shall be payable in accordance with the Company’s normal payroll practices as in
effect from time to time.
3.2
Issue of Preferred Shares.

Coty Inc. shall have the option, to be exercised by delivery of written notice
to the Executive within 60 days following the date hereof, to enter into a
subscription agreement (the “Subscription Agreement”), substantially in the form
set forth in Annex 2 and as may be amended from time to time, pursuant to which
the Executive shall have the obligation to buy from Coty Inc. (or such other
person or third party as nominated by the Company)(any such party, the “Seller”)
645,921 shares of a newly designated class of preferred stock of Coty Inc (the
“Preferred Shares”) at a purchase price (the “Purchase Price”) to be determined
at or about the date of such purchase by an independent qualified professional
appraisal firm selected by the Company or Coty Inc (an “Appraiser”). Within
three business days after Coty Inc.’s delivery of such written notice, Executive
and Seller will execute the Subscription Agreement, which will contain the
rights and features of the Preferred Shares substantially as reflected in Annex
2, as may be amended by the Company and the Executive from time to time, and
will provide that such shares are an integral inducement to the Executive’s
employment.
3.3
Bonus

Executive shall be eligible to participate in the Coty Annual Performance Plan
(the “APP”), with a Target Award of seventy percent (70%) of Executive’s Salary.
The actual APP award (“Bonus”) will depend on the value of Coty financial
metrics, and will be between 0 and 3.6 times the Target Award (i.e., a maximum
potential award of 252% of Executive’s Salary).
Executive understands that the APP is a discretionary bonus plan and may be
amended or terminated by Coty in its sole discretion at any time, and that a
Bonus is not guaranteed by Coty. In order to be entitled to receive any Bonus,
Executive must remain in employment on the date of payment.

2        [initials]



--------------------------------------------------------------------------------



Executive will receive with the first payroll following the Effective Date a
one-time cash payment amounting to £150,000 and subject to all appropriate tax
and withholding to alleviate the lost bonus opportunity with his former
employer. In the event that Executive’s employment with the Company ends by
resignation or termination for cause within 12 months of the Effective Date,
Executive shall repay to the company the entire gross amount.
3.4
Long-Term Incentive Plan

With respect to each calendar year during which Executive is employed by the
Company and subject in each case to his continued employment through the date of
grant, at or about the time that the Company makes annual grants generally to
its senior officers Executive shall receive annual equity based incentive
compensation awards pursuant to and in accordance with the Company’s then
effective equity incentive plan and the Company’s generally applicable incentive
compensation practices as in effect from time to time. Subject to the discretion
of the Board (or the appropriate committee thereof) to modify the form and/or
size of such award, it is currently expected that that annual grants to
Executive shall be with respect to 100,000 restricted stock units, with each
such unit representing the right to receive upon vesting one share of the
Related Common Stock (the “Annual RSUs”), having terms and conditions
established in accordance with the terms of such plan that the Board (or the
appropriate committee thereof) determines to be appropriate. Executive will
participate to the 2015 annual grant.
3.5
Sign-On Bonus

Executive shall be entitled within 5 days of the date of this Agreement to
receive a sign-on bonus amounting £2,000,000 gross that shall enable Executive
to acquire within 30 days of the payment of the bonus 69,875 shares of Class A
Common Stock of Coty Inc. The Company agrees to make an additional payment which
(following the deduction of such amounts as required by law) is equal to any
further cost incurred by Executive to acquire the above mentioned shares, within
30 days of receipt of a calculation of such cost, supported by reasonable
evidence.
In the event that Executive does not commence employment with the Company by 30
June 2015 (or such later date as agreed by the parties), Executive shall repay
to the Company any amount paid by the Company in respect of the bonus provided
for in this Section 3.5.
3.6
Benefits

Executive shall be eligible to participate in the Company’s employee benefit
plans in effect from time to time for employees of the Company generally.
3.7
Pension

Executive may join the Coty Group Stakeholder Pension Plan (the “Scheme”) (or
such other registered pension scheme as may be set up by the Company to replace
the Scheme) subject to satisfying certain eligibility criteria and subject to
the rules of the Scheme as amended from time to time. Full details of the Scheme
are available from the HR Director.

3        [initials]



--------------------------------------------------------------------------------



3.8
Automobile

Executive shall be given a car allowance of £13,200 per annum payable in monthly
installments, or use of a Company car in accordance with Company policy.
3.9
Schooling and Tax Assistance

Schooling fees will be paid for, or reimbursed by, the company as defined in the
Company International Transfer policy.
Executive will benefit from the tax assistance provided by Company Tax
Consultant (currently PriceWaterhouseCoopers) to help him properly report his
Coty income in required geographies. The assistance ends when the employment
ends.
4.
Business Expenses

Executive will be required to apply for an American Express credit card to use
for company expenses incurred during the operation of day to day duties. This
card will be registered in Executive’s name and Executive will be responsible
for making the monthly payments. Subject to production of valid receipts; the
Company will reimburse Executive for these expenses subject to the terms of the
Coty Travel & Expenses policy as in effect from time to time.
5.
Vacation

Executive shall accrue paid vacation at the rate of twenty-five (25) work days
per year (in addition to the usual 8 public holidays in England), subject to the
terms and conditions of the Company’s standard vacation policies for its
employees as in effect from time to time (the “Vacation Policy”), including,
without limitation, such overall limitations on accrued but unused vacation as
the Vacation Policy may provide. In scheduling vacation Executive shall duly
consider the business requirements of the Company.
6.
Sickness Absence

In case of illness the Company will continue to pay the base salary less such
sums as Executive is entitled to receive by way of statutory sick pay and any
other sickness or invalidity benefits from any local institution, public health
insurance, or any other insurance or scheme which is wholly or partly funded by
a Coty or Company scheme for the period of four weeks; after a period of
employment of between one to five years, the duration of sick pay as outlined in
the preceding sentence shall be 13 weeks; after a period of employment of at
least 5 years the duration of sick pay as outlined in the preceding sentence
shall be 26 weeks.
Without prejudice to Executive’s right to statutory sick pay ("SSP"), and
provided that Executive complies with obligations regarding employer
notification and medical certificate documentation, Executive will be entitled
to full pay as stated above.
Any payment made hereunder in respect of a day of sickness will include the SSP
entitlement and will be reduced by any other sickness benefit to which Executive
may be entitled or any benefit to which Executive may be entitled under any long
term disability scheme operated by the Company.
7.
Health & Safety


4        [initials]



--------------------------------------------------------------------------------



The Company has a detailed health and safety policy, which includes a statement
of intent, organisation responsibilities and arrangements, all of which are
available from the HR Director.


It shall be the responsibility of every employee to take all reasonable care for
the health and safety of himself/herself and that of fellow employees and to
report any hazards, which cannot be controlled personally. Employees shall also
co-operate with the company by observing safety rules and complying with any
measures designed to ensure a safe and healthy working environment. Failure to
comply with policy and procedures may result in disciplinary action and, in
serious cases, dismissal.
8.
Data Protection

Executive consents to the holding and processing of personal data provided by
him to the Employer for all purposes relating to this employment, but not
limited to administering and maintaining personnel records, paying and reviewing
salary and other remuneration and benefits, undertaking performance appraisals
and reviews, maintaining sickness and other absence records and taking decisions
as to fitness for work.


Executive further acknowledges and agrees that the Company may, in the course of
its duties as an employer, be required to disclose personal data relating to
him, after the end of his employment. This does not affect Executive’s rights
under the Data Protection Act 1998.
9.
Equal Opportunities

The Company is an equal opportunities employer. No job applicant or employee
will receive less favourable treatment on grounds of age, sex, sexual
orientation, disability, marital status, creed, colour, race religion or ethnic
origins, or be disadvantaged by conditions or requirements that cannot be shown
to be justifiable. It is the duty of all employees to ensure that this policy is
observed at all times. The Company will seek to ensure that individuals are
selected and promoted on the basis of their aptitude, skills and ability.
If an employee believes that the Company or any of its employees has acted in
breach of the policy, they should immediately raise the matter through the
grievance procedure. In the event that such complaints are found to be well
founded, disciplinary action will be taken against those responsible and in
serious cases may result in dismissal. In particular the Company regards with
severity any instances of age, sex, race or disability harassment, in accordance
with the Coty Code of Business Conduct.
10.
Confidentiality

Commencing on the Effective Date and at all times thereafter, Executive shall
not use for any purpose or disclose to any third party any Confidential
Information (as defined below) other than (i) in the performance of Executive’s
duties under this Agreement, (ii) as may otherwise be required by law,
regulation or legal process, or (iii) as may be required by a governmental
authority, agency or body. “Confidential Information” means any proprietary
and/or confidential information relating to Coty, Coty’s customers, or other
parties with which Coty has a business relationship or that may provide Coty
with a competitive advantage, and includes, without limitation, trade secrets;
inventions (whether or not patentable); technology and business processes;
business, product, strategic, or marketing plans; negotiating strategies; sales
and other forecasts; financial information; client lists or other intellectual
property; information relating to compensation and benefits; compilations

5        [initials]



--------------------------------------------------------------------------------



of public information that become proprietary as a result of Coty’s compilation
of such public information for use in its business; and documents (including any
electronic record, videotapes or audiotapes) and oral communications
incorporating Confidential Information. Executive shall also comply with any
confidentiality obligations of Coty to a third party that Executive knows or
should know about, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information if it is or becomes
generally available to the public other than as a result of an unauthorized
disclosure or action by Executive or at Executive’s direction or by any other
person who directly or indirectly receives such information from Executive.
Because Confidential Information is extremely valuable, the Company takes
measures to maintain its confidentiality and guard its secrecy. Confidential
Information may be copied, disclosed or used by Executive during his employment
with the Company only as necessary to carry out Company business and, where
applicable, only as required or authorized under the terms of any agreements
between the Company and any third party. If Executive is ever asked to disclose
any information or materials that are subject to these confidentiality
restrictions, pursuant to legal process or otherwise, Executive must contact the
Company to seek the Company's written consent prior to any disclosure.
11.
Non-Competition; Non-Solicitation

Executive will enter into the Company’s standard restrictive covenant agreement
for senior executives contained in the Confidentiality and Non-Competition
Agreement attached at Annex 1. Participation to LTIP and other company equity
plans is subject to the execution of such agreement, a copy of which has been
given to Executive.
12.
Company Property

12.1
In General

Executive agrees that all patents, patentable inventions, copyrights, trade
secret rights, trademark rights and associated goodwill, rights in know-how, and
all other intellectual property rights, as well as all their physical and
intangible embodiments, that are conceived, discovered, developed, created or
reduced to practice by Executive, solely or in collaboration with others, during
the period of his employment with the Company and that relate in any manner to
the business of Coty that Executive may be directed to undertake, investigate or
experiment with or that Executive may become associated with in performing
services for the Company or for Coty (collectively, “Intellectual Property”) are
the sole property of the Company. At the Company's request or in the event any
Intellectual Property is deemed for any reason to be owned by Executive,
Executive shall hold them on trust for the Company and Executive also agrees at
the request of the Company to assign (or cause to be assigned) fully to the
Company all such Intellectual Property. Executive hereby irrevocably waives any
and all moral rights which Executive has or may become entitled to under the
Copyright Designs and Patents Act 1988 (or any equivalent laws anywhere in the
world) in relation to any existing or future works, the Intellectual Property
which are vested in the Company pursuant to this Section 8.1.
12.2
Further Assurances

Executive agrees to assist the Company or its designee, at the Company’s
expense, in every lawful way to secure, document and record the Company’s rights
in Intellectual Property, including the disclosure to the Company of all
pertinent information and data with respect

6        [initials]



--------------------------------------------------------------------------------



to all Intellectual Property, the execution of all documents, applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to all Intellectual Property.
Executive also agrees that Executive’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement. Executive further agrees not to assert or make a claim of
ownership of any Intellectual Property, and that Executive shall not file any
applications for patents or copyright or trademark registration relating to any
Intellectual Property.
12.3
Pre-Existing Materials

Executive agrees that if in the course of performing services for the Company
Executive incorporates into or in any way uses in creating Intellectual Property
any pre-existing invention, improvement, development, concept, discovery, works,
or other proprietary right or information owned by Executive or in which
Executive has an interest, (i) Executive shall inform the Company, in writing
before incorporating such invention, improvement, development, concept,
discovery or other proprietary information into any Intellectual Property, and
(ii) Executive hereby grants the Company a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, sell, copy
and distribute, and to use or exploit in any way and in any medium, whether or
not now known or existing, such item as part of or in connection with such
Intellectual Property. Executive shall not incorporate any invention,
improvement, development, concept, discovery, intellectual property or other
proprietary information owned by any party other than Executive into any
Intellectual Property without the Company’s prior written permission.
12.4
Power of Attorney

Executive irrevocably appoints the Company and its duly authorized officers and
agents to be his attorney in his name and on his behalf to act for and on
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyright, trademark and mask work registrations with the same legal force and
effect as if executed by Executive, if the Company is unable, because of
Executive’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Executive’s signature for the purpose of applying
for or pursuing any application for patents or mask work or copyright or
trademark registrations covering the Intellectual Property owned by the Company
pursuant to this Section 8. A certificate in writing, signed by any director or
the secretary of the Company, that any document or act falls within the
authority conferred by this Agreement shall be conclusive evidence that such is
the case so far as any third party is concerned.
13.
Termination for Cause

13.1
Termination for Cause

The Company may terminate Executive’s employment and this Agreement with
immediate effect for Cause. In such event the Company shall have no further
obligations to Executive under this Agreement or otherwise except for any earned
but unpaid Salary through the date of termination, any accrued but unused
vacation, and any other vested benefits to which Executive is entitled in
accordance with the terms of any plan of the Company (the “Accrued
Compensation”).

7        [initials]



--------------------------------------------------------------------------------



13.2
Cause Definition

“Cause” means:
(a)
Executive’s wilful and continued failure to substantially perform his duties for
the Company or to carry out the business plan of the Company as determined by
the Board;

(b)
Executive’s conviction for, or guilty plea to, an arrestable criminal offence
(other than an offence under road traffic legislation for which a non-custodial
penalty is imposed);

(c)
Any act of gross misconduct by Executive;

(d)
The wilful or continued negligent engaging by Executive in conduct which is
materially injurious to the Company, financially or otherwise; or

(e)
Executive’s breach of any material term of this Agreement or the Company’s
policies and procedures, as in effect from time to time.

14.
Termination Without Cause

14.1
Notice and Garden Leave

14.1.2
Either party may terminate Executive’s employment and this Agreement at any time
by giving three months’ prior written notice to the other party. In the case of
notice from the Executive, such notice shall disclose details of his new
employer or affiliation, if any. The Company may in its absolute discretion (but
is not obliged to) terminate Executive’s employment with immediate effect by
making a payment in lieu of notice of an amount equal to the basic salary which
Executive would have been entitled to receive under this Agreement during the
notice period referred to in this Section 10.1 if notice had been given, or
during the remainder of the notice period if notice has already been served by
either party. Where the Company elects to terminating the employment of
Executive by making a payment in lieu of notice, the Company may choose in its
absolute discretion to pay to Executive this sum in equal monthly instalments in
arrears, on the dates on which Executive’s salary would usually have been paid.

14.1.3
Where notice of termination has been served by either party the Company may in
its absolute discretion require Executive to take “Garden Leave” for all or any
part of the notice period. If the Executive is asked to take Garden Leave he may
not attend at his place of work or any of the premises of Coty. Executive may be
required not to carry out any duties during the remaining period of employment.
Executive may be asked to resign immediately from any offices he holds with
Coty. During Garden Leave Executive may not without prior written permission of
the Company contact or attempt to contact any client, customer, supplier, agent,
professional adviser, broker or banker of Coty or any employee (save for
personal reasons) of Coty. During any period of Garden Leave Executive will
continue to receive full salary and benefits and all of the obligations that
Executive has to the Company under this Agreement and at common law remain in
full force and effect.

14.2
Termination Benefits

If the Company terminates Executive’s employment without Cause, Executive shall
receive, without duplication, the following:
14.2.1
Executive shall be entitled to his Accrued Compensation.


8        [initials]



--------------------------------------------------------------------------------



14.2.2
Provided that Executive executes a settlement agreement containing a general
release of claims in the form prescribed by the Company (a “General Release”),
Executive shall be eligible for a continuation of his base Salary for the
6-month period immediately following the date his employment terminates (his
“Separation Date”).

If Executive voluntarily terminates his employment in accordance with this
Section, he shall receive, without duplication, his Accrued Compensation.
15.
Death and Disability

In the event of Executive’s death while employed by the Company, this Agreement
shall automatically terminate. Thereafter, Executive’s designated beneficiary
(or, if there is no such beneficiary, Executive’s estate) shall receive any
Accrued Compensation as of the date of Executive’s death. In no event shall a
payment pursuant to this Section 11 be made later than the 60th day after
Executive’s death. For purposes of determining whether Executive’s employment
has terminated due to his “Disability,” Disability shall be defined in
accordance with the provisions of the long-term disability scheme operated by
the Company in which Executive participates.
16.
Other Consequences of Termination of Employment

16.1
Termination of Benefits

Except as otherwise provided in this Agreement, Executive’s participation in all
Company benefit plans and programs shall be governed by the terms of the
applicable plan and program documents and award agreements. For the avoidance of
doubt, Executive’s Accrued Compensation as of his termination of employment for
any reason shall not include any APP amount except to the extent provided by the
terms of the APP or this Agreement. Company reserves the right to alter the
terms of any benefit plan, or to withdraw it.
16.2
Resignation from Positions

If Executive’s employment with the Company terminates for any reason, Executive
shall resign at that time from all officer positions that Executive may have
held with Coty. Executive hereby irrevocably appoints the Company and its duly
authorized officers and agents to be his attorney in his name to execute such
documents or instruments as the Company may deem reasonably necessary or
desirable to effect such resignation or resignations.
16.3
Return of Company Property

Upon terminating his employment for any reason or whenever so directed by the
Company, Executive shall return any documents, papers, drawings, plans,
diskettes, tapes, data, manuals, forms, notes, tables, calculations, reports, or
other items which Executive has received, or in or on which Executive has stored
or recorded Coty data or information, in the course of his employment as well as
all copies and any material into which any of the foregoing has been
incorporated and any other Coty property which may be in his possession or
control, to the Company or to such entity as Coty may direct, without right of
retention.

9        [initials]



--------------------------------------------------------------------------------



17.
Deductions and Taxation

17.1
Except as otherwise expressly provided in this Agreement or in any Company
benefit plan applicable to Executive, all amounts payable under this Agreement
shall be paid in accordance with the Company’s ordinary payroll practices less
such deductions and income and payroll tax withholding as may be required under
applicable law. Any property, benefits and perquisites provided to Executive
under this Agreement shall be taxable to Executive as provided by law.

17.2
In the event of the termination of Executive’s employment for any reason, the
Company reserves the right, to the extent permitted by law and in addition to
any other remedy the Company may have, to deduct from any monies that are
otherwise payable to Executive and that do not constitute deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (“Section 409A”), if applicable, all
monies Executive may owe to the Company at the time of or subsequent to the
termination of Executive’s employment with the Company (including, without
limitation, any negative vacation balance) all monies Executive may owe to the
Company at the time of or subsequent to the termination of Executive’s
employment with the Company (including, without limitation, any negative
vacation balance). To the extent any law requires an employee’s consent to the
offset provided in this Section 13.2 and permits such consent to be obtained in
advance, this Agreement shall be deemed to provide the required consent.

17.1
Executive shall make such agreements or elections for UK tax purposes in
relation to the acquisition, holding or disposal of any shares (including
without limitation the Preferred Shares and the Initial Number of Shares) that
the Executive holds in Coty Inc and shall be required by the Company by notice
in writing from time to time within such time limits as shall be specified by
such notice and shall indemnify and hold harmless the Company and Coty Inc
against any failure by Executive to comply with its obligations under this
clause 17.3.

18.
Survival; Remedies

18.1
Survival

The respective rights and obligations of the parties under this Agreement shall
survive any termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.
18.2
Dispute Resolution

18.2.1
Any dispute or controversy arising under or in connection with this Agreement
that cannot be mutually resolved by the parties to this Agreement and their
respective advisors and representatives shall be resolved exclusively in the
courts of England and Wales. Each party hereto hereby irrevocably accepts and
submits to the exclusive jurisdiction of such courts for purposes of this
Agreement.

18.2.2
The parties shall maintain strict confidentiality with respect to any proceeding
commenced or maintained under the provisions of this Agreement, except as may be
required by law.

18.3
Injunctive Relief


10        [initials]



--------------------------------------------------------------------------------



The Company has entered into this Agreement in order to obtain the benefit of
Executive’s unique skills, talent, and experience. It is understood by both
parties to this Agreement that the protections to Coty provided herein are meant
for the reasonable protection of the business of Coty and not to impair the
ability of Executive to earn a living. Executive acknowledges and agrees that
any violation of Section 6, 7, or 8 shall result in irreparable damage to the
Company, and accordingly the Company may obtain injunctive and other equitable
relief for any breach or threatened breach of such sections, in addition to any
other remedies available to the Company.
19.
Severability

If a court determines that any portion of this Agreement is invalid or
unenforceable, the remainder of this Agreement shall not thereby be affected and
shall be given full effect without regard to the invalid provisions. If the
final judgment of a court of competent jurisdiction or other authority
(including an arbitrator) declares that any term or provision is invalid or
unenforceable, the parties agree that the court or other authority making such
determination shall have the power to reduce the scope, duration, area, or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void, or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intent of the invalid or unenforceable term or provision.
20.
No Duplication

The payments and benefits provided in this Agreement in respect of a termination
of employment are in lieu of any other salary, bonus or benefits payable by the
Company, including, without limitation, any severance or income continuation or
protection under any Company plan that may now or hereafter exist. All such
payments and benefits shall constitute liquidated damages, paid in full and
final settlement of all obligations of the Company to Executive under this
Agreement.
21.
Notices

Any notice to be given under this Agreement to Executive may be served by being
handed to him personally or by being sent by recorded delivery first class post
to him at his usual or last known address; and any notice to be given to the
Company may be served by being left at or by being sent by recorded delivery
first class post to its registered office for the time being. Any notice served
by post shall be deemed to have been served on the day (excluding Sundays and
public and bank holidays) next following the date of posting and in proving such
service it shall be sufficient proof that the envelope containing the notice was
properly addressed and posted as a prepaid letter by recorded delivery first
class post.
22.
Assignment

This Agreement is for the performance of personal services by Executive and may
not be assigned by Executive, except that the rights of Executive hereunder
shall pass upon Executive’s death to Executive’s designated beneficiary (or, if
there is no such beneficiary, Executive’s estate), provided that Executive shall
be entitled, to the extent not prohibited by applicable law, to select and
change a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death by giving the Company written
notice thereof. This Agreement shall be binding upon and inure to the

11        [initials]



--------------------------------------------------------------------------------



benefit of the Company’s successors and assigns. Without limiting the foregoing,
the Company may assign its rights and delegate its duties hereunder in whole or
in part to any transferee of all or a portion of the assets or business to which
Executive’s employment relates.
23.
Governing Law

The Courts of England and Wales shall have jurisdiction over all disputes
arising out of or in reference to this Agreement, provided however that as to
any claims or causes of action against Coty, the appropriate State and Federal
courts located in New York, New York, shall have exclusive jurisdiction and
venue and the parties hereby consent to such exclusive jurisdiction and venue.
24.
No Implied Contract

Nothing in this Agreement shall be construed to impose any obligation on the
Company to establish or maintain any benefit, welfare or compensation plan or
program or to prevent the modification or termination of any benefit, welfare or
compensation plan or program or any action or inaction with respect to any such
benefit, welfare or compensation plan or program.
25.
Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument. An electronically scanned copy of an executed counterpart shall be
given the same effect as the original for purposes of the preceding sentence.
26.
Construction

26.1
Headings

All descriptive headings in this Agreement are intended solely for convenience,
and no provision of this Agreement is to be construed by reference to any
heading.
26.2
Contra Proferentem Doctrine Inapplicable

This Agreement shall not be construed for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.
27.
Third Party Rights

Save as expressly provided in this Agreement, a person who is not a party to
this agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Agreement. Executive will, at the request of
the Company, enter into a separate agreement with any entity within Coty that
the Company may require under the terms of which he will agree to be bound by
provisions of this Agreement and the document attached at Annex 1 which are to
the benefit of such other entity.
28.
Entire Agreement

This Agreement and any documents referred to herein constitute the entire
agreement by the parties with respect to the matters covered herein and
supersedes any prior agreement,

12        [initials]



--------------------------------------------------------------------------------



condition, practice, custom, usage and obligation with respect to such matters
insofar as any such prior agreement, condition, practice, custom, usage or
obligation might have given rise to any enforceable right. No agreements,
understandings or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
expressly set forth in this Agreement.




SIGNED as a DEED and DELIVERED on the date first written above by        
Camillo Pane in the presence of:    /s/Camillo Pane    
Witness name: Helene Cabasso
Witness signature: /s/Helene Cabasso
Witness address     14 Rue de Casablanca - 75015 Paris




SIGNED as a DEED and DELIVERED on the date first written above by        
COTY SERVICES UK LIMITED acting by    
Lynn Cunningham in the presence of:    
Witness name: Manisha Robson
Witness signature: /s/Manisha Robson
Witness address     150 Sussex Road, Harrow, Middlesex, HAI 4NB
EXECUTED by        
COTY INC acting by    
Géraud-Marie Lacassagne : /s/Géraud-Marie Lacassagne    







13        [initials]

